            Case 5:20-cv-03059-SAC Document 7 Filed 08/07/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


ANTONIO ALEXANDER MCGEE,

                           Plaintiff,

vs.                                             Case No. 20-3059-SAC


(fnu) COLLETT, et al.,

                           Defendants.


                                    O R D E R

       Plaintiff, pro se, has filed this action alleging a violation

of    his     constitutional    rights   during    his    confinement      at   the

Hutchinson Correctional Facility (HCF).                  He brings this case

pursuant to 42 U.S.C. § 1983.            This case is before the court for

the purposes of screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

       Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                      A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”               Erickson v.

Pardus, 551 U.S. 89, 94 (2007).              But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

                                         1
       Case 5:20-cv-03059-SAC Document 7 Filed 08/07/20 Page 2 of 7




Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.                Walker

                                    2
       Case 5:20-cv-03059-SAC Document 7 Filed 08/07/20 Page 3 of 7




v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

     Plaintiff brings this action against four defendants who are

identified as guards at HCF:        (fnu) Collett; A. Wilson; (fnu)

Jackson; and (fnu) MacKenslee.     Plaintiff alleges that on or about

February 5, 2020 he had an exchange of words with defendant Collett

regarding an absence of bedding. Plaintiff contends that defendant

Collett acted unprofessionally and spoke angrily while walking

away and later refused to deliver drinks and a meal to plaintiff.

He asserts that defendants Wilson and Jackson did not help with

the situation.   Plaintiff states that he was deprived food for 12

hours and bedding for 16 hours.         Doc. No. 1, p. 6.      He further

asserts that approximately one week later defendant MacKenslee

also refused to deliver plaintiff a meal.




                                    3
       Case 5:20-cv-03059-SAC Document 7 Filed 08/07/20 Page 4 of 7




III. The complaint does not allege a plausible claim for relief.

     “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.”           West v.

Atkins, 487 U.S. 42, 48 (1988).         Plaintiff’s complaint asserts

violations of the Eighth Amendment, the Sixth Amendment and the

Fourteenth Amendment.

     The   Eighth    Amendment     prohibits     “cruel     and   unusual

punishments.”   It imposes a duty to provide “humane conditions of

confinement” and to ensure “that inmates receive adequate food,

clothing, shelter, and medical care, and . . . [that] ‘reasonable

measures [be taken] to guarantee the safety of the inmates.’”

Farmer v. Brennan, 511 U.S. 825, 832 (1994)(quoting Hudson v.

Palmer, 468 U.S. 517, 526-27 (1984)).         Two requirements must be

met for an Eighth Amendment violation:       first, the act or omission

must be objectively considered a denial of “‘the minimal measure

of life’s necessities’”; and second, the action must be taken with

a deliberate indifference to an inmate’s health or safety.            Id. at

834 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

     Regarding the objective standard, comparable cases have held

that the deprivation of meals or bedding for a limited period of

time did not violate the Eighth Amendment to the Constitution.

Toevs v. Milyard, 563 Fed.Appx. 640, 645-46 (10th Cir. 2014)(one-

                                    4
       Case 5:20-cv-03059-SAC Document 7 Filed 08/07/20 Page 5 of 7




time denial of nine consecutive meals during a three-day period);

Richmond     v.    Settles,      450     Fed.Appx.       448,    455-56     (6th

Cir.2011)(withholding seven meals over a period of six days and

denial of bedding overnight does not violate the Eighth Amendment);

McKinley     v.   CoreCivic,      2019     WL        2440807    *5   (W.D.Okla.

5/7/2019)(missing one meal does not implicate Eighth Amendment

concerns);    Paul     v.   Jones,     2019     WL    359451    *4   (M.D.Tenn.

1/28/2019)(denial of two meals, bedding for three days and clothing

for four days, did not violate the Eighth Amendment); Lee v.

Wagner,    2017   WL   2608752   *4    (W.D.Mich.       6/16/2017)(denial    of

mattress for short period); Chrisco v. Koprivnikar, 2017 WL 1344450

* 5-6 (D.Colo. 4/12/2017)(depriving a prisoner of a meal and

covering up facts about the deprivation does not allege an Eighth

Amendment violation or a substantive due process claim under the

Fourteenth Amendment); Hollingsworth v. Daley, 2016 WL 5415781 *14

(E.D.Ky. 7/19/2016)(denial of sleeping mat for most of four days);

Johnson v. Cooley, 2015 WL 1359086 *2 (E.D.Okla. 3/24/2015)(denial

of one meal is not an Eighth Amendment violation); Anderson-Bey v.

Dist. of Columbia, 466 F.Supp.2d 51, 63-64 (D.D.C. 2006)(denial of

food for ten to fifteen hours does not state an Eighth Amendment

claim).

     Eighth Amendment standards may be applied to decide whether

conduct “shocks the conscience” so as to violate substantive due

process contrary to the Fourteenth Amendment. Lunsford v. Bennett,

                                       5
        Case 5:20-cv-03059-SAC Document 7 Filed 08/07/20 Page 6 of 7




17 F.3d 1574, 1583 (7th Cir. 1994)(standards are “essentially

coextensive”; see also Brown v. Chandler, 111 Fed.Appx. 972, 976

(10th Cir. 2004)(same); Smith v. Romer, 1997 WL 57093 *3 (10th Cir.

1997)(same).    Because plaintiff has not stated a plausible Eighth

Amendment claim he has failed to state a substantive due process

claim under the Fourteenth Amendment.

      Plaintiff also has not alleged the denial of a liberty or

property interest to support a procedural due process claim under

the Fourteenth Amendment.          There is no claim that plaintiff lost

property.    And a liberty interest cannot be established without an

atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life. Sandin v. Conner, 515 U.S. 472,

484 (1995).     Plaintiff has not alleged such a hardship.                   Cf.,

McAdams v. Wyoming Department of Corrections, 561 Fed.Appx. 718,

721–22 (10th Cir. 2014)(placement in administrative segregation

for   more   than   two    years   is   not   an   atypical   and    significant

hardship);    Rezaq   v.    Nalley,     677   F.3d   1001,    1013   (10th   Cir.

2012)(extreme conditions in administrative segregation do not, on

their own, constitute an atypical and significant hardship when

compared to the ordinary incidents of prison life).

      The Sixth Amendment protects certain trial rights such as the

right to an impartial jury, the right to confront witnesses, and

the right to counsel.        Plaintiff does not allege facts which bear

upon the rights guaranteed by the Sixth Amendment.

                                        6
       Case 5:20-cv-03059-SAC Document 7 Filed 08/07/20 Page 7 of 7




IV. Conclusion

     For the above-stated reasons, it appears that plaintiff’s

complaint fails to state a claim.       The court shall grant plaintiff

time until September 3, 2020 to show cause why his complaint should

not be dismissed or in the alternative to file an amended complaint

which corrects the deficiencies discussed herein.             An amended

complaint would supersede the original complaint and must contain

all of the claims upon which plaintiff wishes to proceed.             An

amended complaint should not refer back to a previous complaint.

     IT IS SO ORDERED.

     Dated this 7th day of August 2020, at Topeka, Kansas.

                         s/Sam A. Crow__________________________
                         U.S. District Senior Judge




                                    7
